

Exhibit 10.1.1
EXECUTION VERSION
SERIES 2019-2
SUPPLEMENT
TRINITY RAIL LEASING 2019 LLC,
as Issuer,
and
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
dated as of October 17, 2019
______________________________
SERIES 2019-2 NOTES
______________________________




 
 
 




--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page




ARTICLE I DEFINITIONS
1


Section 1.01. Definitions
1


ARTICLE II THE SERIES 2019-2 NOTES
4


Section 2.01. Designation of Series; Series 2019-2 Notes
4


Section 2.02. Grant of Security Interest in 2019-2 Series Account
5


Section 2.03. Authentication and Delivery
5


Section 2.04. Interest Payments on the Series 2019-2 Notes
6


Section 2.05. Principal Payments on the Series 2019-2 Notes
6


Section 2.06. Prepayment of Principal on the Series 2019-2 Notes
6


Section 2.07. Manner of Payment
9


Section 2.08. Restrictions on Transfer
9


Section 2.09. Final Maturity Date
9


ARTICLE III 2019-2 SERIES ACCOUNT
10


Section 3.01. 2019-2 Series Account
10


Section 3.02. Distributions from 2019-2 Series Account
10


Section 3.03. Liquidity Reserve Target Account
10


ARTICLE IV CONDITIONS OF ISSUANCE
10


Section 4.01. Conditions of Issuance
10


ARTICLE V REPRESENTATIONS AND WARRANTIES
10


Section 5.01. Master Indenture Representations and Warranties
10


ARTICLE IV MISCELLANEOUS PROVISIONS
10


Section 6.01. Ratification of Master Indenture
11


Section 6.02. Counterparts
11


Section 6.03. Governing Law
11


Section 6.04. Notices to the Rating Agency
11


Section 6.05. Notices to Liquidity Facility Provider
11


Section 6.06. Amendments and Modifications
11


EXHIBITS
EXHIBIT A Form of Class A-1 Note
 
EXHIBIT B Form of Class A-2 Note
 
SCHEDULES
SCHEDULE 1 Description of Initial Railcars
 
SCHEDULE 2 Description of Initial Leases
 





 
i
 




--------------------------------------------------------------------------------






SERIES 2019-2 SUPPLEMENT, dated as of October 17, 2019 (this “Series 2019-2
Supplement”), issued pursuant to, and incorporating the terms of, the Master
Indenture, dated as of April 10, 2019 (as amended, modified or supplemented from
time to time, the “Master Indenture”, and, together with this Series 2019-2
Supplement, the “Series 2019-2 Indenture”) between TRINITY RAIL LEASING 2019
LLC, a Delaware limited liability company (the “Issuer”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as Indenture Trustee (the
“Indenture Trustee”).
WITNESSETH THAT:
WHEREAS, the Issuer and the Indenture Trustee wish to set forth the Principal
Terms of a Series of Equipment Notes with two Classes within such Series to be
issued pursuant to this Series 2019-2 Supplement;
NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:
ARTICLE I

DEFINITIONS
Section 1.01.     Definitions. (a) Capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Master Indenture.
Whenever used in this Series 2019-2 Supplement, the following words and phrases
shall have the following meanings, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.
“144A Book-Entry Notes” means Series 2019-2 Notes substantially in the form
attached as Exhibit A or Exhibit B hereto, with the applicable legend for 144A
Book-Entry Notes required by Section 2.02 of the Master Indenture inscribed on
the face thereof.
“Average Life Date” is defined in Section 2.06(b) hereof.
“Class A-1 Interest Rate” means two and three hundred nine thousandths percent
(2.390%) per annum.
“Class A-1 Note” means an Equipment Note substantially in the form of Exhibit A
hereto.
“Class A-1 Optional Redemption” is defined in Section 2.06(a) hereof.
“Class A-1 Optional Redemption Date” is defined in Section 2.06(a) hereof.
“Class A-1 Optional Redemption Premium” is defined in Section 2.06(a) hereof.
“Class A-1 Stated Interest Amount” means, for any Payment Date, an amount equal
to the “Stated Interest Amount” (as defined in the Master Indenture) calculated
with respect to the





--------------------------------------------------------------------------------



Class A‑1 Notes. The Class A-1 Stated Interest Amount constitutes the Stated
Interest Amount for the Class A-1 Notes.
“Class A-2 Interest Rate” means three and one hundredths percent (3.100%) per
annum.
“Class A-2 Note” means an Equipment Note substantially in the form of Exhibit B
hereto.
“Class A-2 Optional Redemption” is defined in Section 2.06(b) hereof.
“Class A-2 Optional Redemption Date” is defined in Section 2.06(b) hereof.
“Class A-2 Redemption Premium” is defined in Section 2.06(b) hereof.
“Class A-2 Stated Interest Amount” means, for any Payment Date, an amount equal
to the “Stated Interest Amount” (as defined in the Master Indenture) calculated
with respect to the Class A‑2 Notes. The Class A-2 Stated Interest Amount
constitutes the Stated Interest Amount for the Class A-2 Notes.
“Closing Date” for the Series 2019-2 Notes means October 17, 2019.
“Control Party” for the Series 2019-2 Notes means the Majority Holders.
“H.15(519)” is defined in Section 2.06(a) hereof.
“Initial Purchasers” means each “Initial Purchaser” within the meaning of and as
defined in the Note Purchase Agreement.
“Majority Holders” means with respect to the Series 2019-2 Notes, as of any date
of determination, Holders of Series 2019-2 Notes that, individually or in the
aggregate, evidence more than fifty percent (50%) of the then aggregate
Outstanding Principal Balance of the Series 2019-2 Notes.
“Marginal Interest” is defined in Section 2.04(b) hereof.
“Note Purchase Agreement” means, with respect to the Series 2019-2 Notes, the
Note Purchase Agreement, dated October 8, 2019, among the Issuer, TILC and the
Initial Purchasers signatory thereto.
“Offering Circular” means the Issuer’s final offering circular dated October 8,
2019, relating to the offering of the Series 2019-2 Notes.
“Optional Redemption” means a voluntary prepayment by the Issuer of all of the
Outstanding Principal Balance of the Series 2019-2 Notes (or a Class thereof) in
accordance with the terms of this Series 2019-2 Supplement.
“Rapid Amortization Additional Interest Rate” means four percent (4%) per annum.


 
2
 




--------------------------------------------------------------------------------



“Rapid Amortization Date” means the date, if any, on which the Rapid
Amortization Event occurs with respect to the Series 2019-2 Notes.
“Rapid Amortization Event” means, with respect to the Series 2019-2 Notes, that
the aggregate Outstanding Principal Balance of the Series 2019-2 Notes (after
all payments on the Series 2019-2 Notes on the applicable Payment Date) exceeds
zero on the Payment Date falling in October 2026.
“Rating Agency” means, in connection with the Series 2019-2 Notes, S&P and KBRA.
“Redemption Premium” means the Class A-1 Redemption Premium or the Class A-2
Redemption Premium, as applicable, which amount shall be the Redemption Premiums
for each respective Class of Series 2019-2 Notes.
“Regulation S Temporary Book-Entry Notes” means Series 2019-2 Notes in the form
attached as Exhibit A or Exhibit B, with the applicable legend for Regulation S
Temporary Book-Entry Notes required by Section 2.02 of the Master Indenture
inscribed on the face thereof.
“Remaining Weighted Average Life” is defined in Section 2.06(b) hereof.
“Scheduled Targeted Principal Balance” means (a) with respect to the Class A-1
Notes and each Payment Date, the amount set forth opposite such Payment Date on
Appendix B-1 to the Offering Circular under the column titled “Principal Balance
($)”; and (b) with respect to the Class A-2 Notes and each Payment Date, the
amount set forth opposite such Payment Date on Appendix B-2 to the Offering
Circular under the column titled “Principal Balance ($)”; provided that the
Scheduled Targeted Principal Balance for each Class of the Series 2019-2 Notes
is subject to adjustment from time to time pursuant to Section 3.14 of the
Master Indenture.
“Series Account” means, with respect to the Series 2019-2 Notes, the 2019-2
Series Account.
“Series 2019-2 Final Maturity Date” means the Payment Date occurring in
October 2049, which shall constitute the Final Maturity Date with respect to the
Series 2019-2 Notes.
“Series 2019-2 Issuance Expenses” means the Issuance Expenses relating to the
issuance of the Series 2019-2 Notes.
“Series 2019-2 Notes” means Equipment Notes, designated as the Class A-1 Notes
and the Class A-2 Notes, to be issued on the Closing Date and having the terms
and conditions specified in this Series 2019-2 Supplement, substantially in the
respective form of Exhibit A or Exhibit B hereto, and including any and all
replacements, extensions, substitutions or renewals of such Equipment Notes.
“Series 2019-2 Noteholders” means the Holders of the Series 2019-2 Notes, or any
Class of such Equipment Notes, as the context may require.


 
3
 




--------------------------------------------------------------------------------



“Series 2019-2 Optional Redemption Date” is defined in Section 2.06(c) hereof.
“Stated Interest Amount” means, with respect to the Series 2019-2 Notes and any
Payment Date, an amount equal to the Class A-1 Stated Interest Amount and the
Class A-2 Stated Interest Amount.
“Stated Rate” means, (i) with respect to the Class A-1 Notes, the Class A-1 Note
Interest Rate and (ii) with respect to the Class A-2 Notes, the Class A-2 Note
Interest Rate.
“2019-2 Series Account” means the Series Account for the Series 2019-2 Notes,
established in accordance with Section 3.01 hereof and Sections 3.01 and 3.07 of
the Master Indenture. The account number of the 2019-2 Series Account is
228940000.
“Treasury Rate” is defined in Section 2.06(b) hereof.
“Unrestricted Book-Entry Notes” means Series 2019-2 Notes substantially in the
form of Exhibit A or Exhibit B, with the applicable legend required by
Section 2.02 of the Master Indenture for Unrestricted Book-Entry Notes inscribed
on the face thereof.
ARTICLE II
THE SERIES 2019-2 NOTES
Section 2.01.     Designation of Series; Series 2019-2 Notes.
(a)    There is hereby created a Series of Equipment Notes under the Series
2019-2 Indenture to be known as the “Series 2019-2 Notes” or the “Secured
Railcar Equipment Notes, Series 2019-2”.
(b)    There is hereby created within the Series 2019-2 Notes two separate
Classes, designated as the “Class A-1 Notes” and the “Class A-2 Notes”. The
Class A-1 Notes will be issued in the initial principal balance of one hundred
six million nine hundred thousand and 00/100 dollars ($106,900,000.00) and the
Class A-2 Notes will be issued in the initial principal balance of two hundred
seventy-nine million six hundred thousand and 00/100 dollars ($279,600,000.00).
The Series 2019-2 Notes will be paid in accordance with the Flow of Funds. The
Series Issuance Date of the Series 2019-2 Notes is the Closing Date. The Class
A-1 Notes are classified as “Additional Notes,” “Class A Equipment Notes” and
“Fixed Rate Equipment Notes,” as each such term is used in the Master Indenture.
The Class A-2 Notes are classified as “Additional Notes,” “Class A Equipment
Notes” and “Fixed Rate Equipment Notes,” as each such term is used in the Master
Indenture. The Series 2019-2 Notes will be rated on the Closing Date by S&P and
KBRA.
(c)    The first Payment Date with respect to the Series 2019-2 Notes shall be
the Payment Date in November 2019.
(d)    Payments of principal on the Series 2019-2 Notes shall be payable from
funds on deposit in the 2019-2 Series Account or otherwise at the times and in
the amounts set


 
4
 




--------------------------------------------------------------------------------



forth in Article III of the Master Indenture and Sections 2.05, 2.06 and 3.02 of
this Series 2019-2 Supplement.
(e)    The Issuer shall pay Series 2019-2 Issuance Expenses out of the proceeds
of the Series 2019-2 Notes on the Closing Date and/or from Capital Contributions
made to the Issuer on or prior to the Closing Date.
Section 2.02.     Grant of Security Interest in 2019-2 Series Account. The
Issuer hereby pledges, transfers, assigns, and otherwise conveys to the
Indenture Trustee for the benefit and security of the Series 2019-2 Noteholders,
and grants to the Indenture Trustee for the benefit and security of the Series
2019-2 Noteholders a security interest in and Encumbrance on, all of the
Issuer’s right, title and interest, whether now existing or hereafter created or
acquired and wherever located, in, to and under the assets and property
described below: (a) the 2019-2 Series Account, and all funds from time to time
on deposit therein; and (b) all Proceeds, accessions, profits, products, income
benefits, substitutions and replacements, whether voluntary or involuntary, of
and to any of the property of the Issuer described in the preceding clause (a).
Section 2.03.     Authentication and Delivery.
(a)    On the Closing Date, the Issuer shall sign, and shall direct the
Indenture Trustee in writing pursuant to Section 2.01(b) of the Master Indenture
to duly authenticate, and the Indenture Trustee, upon receiving such direction,
(i) shall authenticate, subject to compliance with the conditions precedent set
forth in Section 4.01 hereof, the Series 2019-2 Notes in accordance with such
written directions, and (ii) subject to compliance with the conditions precedent
set forth in Section 4.01 hereof, shall deliver such Series 2019-2 Notes to the
Initial Purchasers in accordance with such written directions.
(b)    The Series 2019-2 Notes are not being registered with the U.S. Securities
and Exchange Commission and, after their sale to the Initial Purchasers in
accordance with the Series 2019-2 Note Purchase Agreement, may not be sold,
transferred or otherwise disposed of except in compliance with the provisions of
the Master Indenture, including:
(i)    to Persons that the transferring Person reasonably believes are Qualified
Institutional Buyers in reliance on the exemption from the registration
requirements of the Securities Act provided by Rule 144A; or
(ii)    in offshore transactions in reliance on Regulation S.
(c)    In accordance with Section 2.01(c) of the Master Indenture, each Class of
the Series 2019-2 Notes resold in reliance on Rule 144A shall be represented by
a 144A Book-Entry Note. Any Class of Series 2019-2 Notes sold in reliance on
Regulation S shall initially be represented by a Regulation S Temporary
Book-Entry Note and shall be exchangeable for interests in the related
Unrestricted Book-Entry Note.
(d)    The Series 2019-2 Notes shall be executed by manual or facsimile
signature on behalf of the Issuer by a Responsible Officer and shall be
substantially in the form


 
5
 




--------------------------------------------------------------------------------



of Exhibit A or Exhibit B, as applicable, with the appropriate legend required
by Section 2.02 of the Master Indenture inscribed on the face thereof.
Section 2.04.     Interest Payments on the Series 2019-2 Notes.
(a)    Interest on Series 2019-2 Notes. Interest on the Outstanding Principal
Balance of the Class A-1 Notes shall (i) accrue during each Interest Accrual
Period at the Class A-1 Interest Rate, (ii) be calculated on the basis of a
360-day year consisting of twelve 30-day months, and (iii) be due and payable in
arrears on each Payment Date. Interest on the Outstanding Principal Balance of
the Class A-2 Notes shall (i) accrue during each Interest Accrual Period at the
Class A-2 Interest Rate, (ii) be calculated on the basis of a 360-day year
consisting of twelve 30-day months, and (iii) be due and payable in arrears on
each Payment Date. Notwithstanding anything to the contrary in the Master
Indenture or this Series 2019-2 Supplement, the initial Interest Accrual Period
for the Series 2019-2 Notes shall begin on the Closing Date and end on (but
exclude) November 18, 2019.
(b)    Additional Interest. If any interest payment on any Class of the Series
2019-2 Notes is not timely paid in full when due, such overdue interest will
bear interest at the Class A-1 Interest Rate or the Class A-2 Interest Rate, as
applicable, payable as Additional Interest to the extent permitted by applicable
law at the times and subject to the priorities set forth in the Flow of Funds.
If a Rapid Amortization Event occurs with respect to the Series 2019-2 Notes,
the Issuer will also be required to pay the Holders of each Class of the Series
2019-2 Notes, as part of, Additional Interest, interest on each Payment Date
occurring on and after the Rapid Amortization Date in an amount equal to the
Rapid Amortization Additional Interest Rate multiplied by the Outstanding
Principal Balance of such Class of the Series 2019-2 Notes (after giving effect
to all payments on the Series 2019-2 Notes made on such day)(such interest, the
“Marginal Interest”) to the extent permitted by applicable law at the times and
subject to the priorities set forth in the Flow of Funds. Such Marginal Interest
due (if any) shall be (i) calculated on the basis of a 360-day year consisting
of twelve 30-day months and (ii) due and payable in arrears on each Payment Date
on or after the Rapid Amortization Date.
Section 2.05.     Principal Payments on the Series 2019-2 Notes. The Scheduled
Principal Payment Amount calculated for the Series 2019-2 Notes for each Payment
Date shall be payable to the Series 2019-2 Noteholders on each Payment Date from
amounts deposited in the 2019-2 Series Account on such Payment Date as provided
in (and subject to the provisions of) the Flow of Funds under the Master
Indenture and Section 3.02 hereof. At any time that an Early Amortization Event
or an Event of Default is then continuing, or if a Rapid Amortization Event with
respect to the Series 2019-2 Notes has occurred, then, in addition to the
foregoing, the Outstanding Principal Balance of the Series 2019-2 Notes shall be
payable on each Payment Date to the extent that amounts are available for such
purpose in accordance with the Flow of Funds and Section 3.02 hereof.
Section 2.06.     Prepayment of Principal on the Series 2019-2 Notes. (a) No
Class A-1 Optional Redemption may occur prior to the first anniversary of the
Closing Date. Subject to the restrictions in Sections 3.12 and 3.13 of the
Master Indenture, the Issuer will have the option to prepay, in an Optional
Redemption on any Payment Date occurring on or after the first


 
6
 




--------------------------------------------------------------------------------



anniversary of the Closing Date (each such Payment Date, a “Class A-1 Optional
Redemption Date”), all or a portion of the Outstanding Principal Balance of the
Class A-1 Notes (such redemption, a “Class A-1 Optional Redemption”), for a
Redemption Price equal to the sum of (i) the amount of the Outstanding Principal
Balance of the Class A-1 Notes being redeemed on such Class A-1 Optional
Redemption Date, plus (ii) accrued and unpaid interest (including Additional
Interest, if any) thereon to the Class A-1 Optional Redemption Date, plus (iii)
if occurring on or prior to the first Payment Date occurring on or immediately
following the second anniversary of the Closing Date, a redemption premium (the
“Class A-1 Redemption Premium”) calculated as follows:
The Class A-1 Redemption Premium will be an amount equal to the product of (x) a
fraction (expressed as a percentage), the numerator of which is the amount of
the Outstanding Principal Balance of the Class A-1 Notes being redeemed and the
denominator of which is the Outstanding Principal Balance of all Class A-1 Notes
immediately prior to such redemption and (y) the excess, if any, of (i) the sum
of the present values of all the scheduled payments of principal and interest
based upon Scheduled Targeted Principal Balances of the Class A-1 Notes from the
Class A-1 Optional Redemption Date to and including the first Payment Date
occurring on or immediately following the second anniversary of the Closing Date
(assuming full prepayment on such date) discounted monthly to the Class A-1
Optional Redemption Date at a rate equal to the Treasury Rate plus
three-quarters of one percent (0.75%), based on a 360-day year of twelve 30-day
months, over (ii) the Outstanding Principal Balance of the Class A-1 Notes, plus
any accrued but unpaid interest thereon.
(b)    No Class A-2 Optional Redemption may occur prior to the first anniversary
of the Closing Date. Subject to the restrictions in Sections 3.12 and 3.13 of
the Master Indenture, the Issuer will have the option to prepay, in an Optional
Redemption on any Payment Date occurring on or after the first anniversary of
the Closing Date (each such Payment Date, a “Class A-2 Optional Redemption
Date”) all or a portion of the Outstanding Principal Balance of the Class A-2
Notes (any such redemption, a “Class A-2 Optional Redemption”), for a Redemption
Price equal to the sum of (i) the amount of the Outstanding Principal Balance of
the Class A-2 Notes being redeemed on such Class A-2 Optional Redemption Date,
plus (ii) accrued and unpaid interest (including Additional Interest, if any)
thereon to the Class A-2 Optional Redemption Date, plus (iii) if occurring on or
prior to the Payment Date in April 2023, a redemption premium (the “Class A-2
Redemption Premium”) calculated as follows:
The Class A-2 Redemption Premium will be an amount equal to the product of (x) a
fraction (expressed as a percentage), the numerator of which is the amount of
the Outstanding Principal Balance of the Class A-2 Notes being redeemed and the
denominator of which is the Outstanding Principal Balance of all Class A-2 Notes
immediately prior to such redemption and (y) the excess, if any, of (i) the sum
of the present values of all the scheduled payments of principal and interest
based upon Scheduled Targeted Principal Balances of the Class A-2 Notes from the
Class A-2 Optional Redemption Date to and including the Payment Date in April


 
7
 




--------------------------------------------------------------------------------



2023 (assuming full prepayment on such date), discounted monthly to the Class
A-2 Optional Redemption Date at a rate equal to the Treasury Rate plus
three-quarters of one percent (0.75%), based on a 360-day year of twelve 30-day
months; over (ii) the aggregate Outstanding Principal Balance of the Class A-2
Notes plus any accrued but unpaid interest thereon.
For purposes of calculating the Class A-1 Redemption Premium and the Class A-2
Redemption Premium, the term “Treasury Rate” means, with respect to each Class
A-1 Note or Class A-2 Note, as applicable, a per annum rate (expressed as a
monthly equivalent and as a decimal and, in the case of United States Treasury
bills, converted to a bond equivalent yield), determined to be the per annum
rate equal to the monthly yield to maturity for United States Treasury
securities maturing on the Average Life Date of such Class A-1 Note or Class A-2
Note, as applicable, as determined by interpolation between the most recent
weekly average yields to maturity for two series of United States Treasury
securities, (i) one maturing as close as possible to, but earlier than, the
Average Life Date of such Class A-1 Note or Class A-2 Note, as applicable, and
(ii) the other maturing as close as possible to, but later than, the Average
Life Date of such Class A-1 Note or Class A-2 Note, as applicable, in each case,
as published in the most recent H.15(519) (or, if a weekly average yield to
maturity of United States Treasury securities maturing on the Average Life Date
of such Note is reported in the most recent H.15(519), as published in
H.15(519)). “H.15(519)” means “Statistical Release H.15(519), Selected Interest
Rates,” or any successor publication published by the Board of Governors of the
Federal Reserve System. The most recent H.15(519) means the latest H.15(519)
which is published prior to the close of business on the third (3rd) Business
Day preceding the scheduled prepayment date.
The term “Average Life Date” of each Class A-1 Note or Class A-2 Note, as
applicable, means the date which follows the prepayment date by a period equal
to the Remaining Weighted Average Life of such Class A-1 Note or Class A-2 Note,
as applicable. The “Remaining Weighted Average Life” of a Class A-1 Note or
Class A-2 Note, as applicable, at the prepayment or determination date of such
Class A-1 Note or Class A-2 Note, as applicable, shall be the number of days
equal to the quotient obtained by dividing (a) the sum of the products obtained
by multiplying (i) the Scheduled Targeted Principal Balances for each remaining
Payment Date (from the applicable Optional Redemption Date to the first Payment
Date occurring on or immediately following the second anniversary of the Closing
Date, in the case of the Class A-1 Notes, and the Payment Date occurring in
April 2023, in the case of the Class A-2 Notes, in each case assuming full
prepayment on such Payment Date, as applicable) by (ii) the number of days from
and including the prepayment or determination date to but excluding the
scheduled payment date of such principal payment, by (b) the Outstanding
Principal Balance of the Class A-1 Notes or the Class A-2 Notes, as applicable,
on such date of prepayment or determination. The Issuer will calculate (or cause
to be calculated) the applicable Redemption Price and Redemption Premium (if
any) and deliver such information in writing to the Indenture Trustee at the
time that it gives notice of an Optional Redemption pursuant to Sections 3.12
and 3.13 of the Master Indenture.


 
8
 




--------------------------------------------------------------------------------



(c)    Subject to the restrictions in Sections 3.12 and 3.13 of the Master
Indenture, the Issuer will have the option to prepay, in an Optional Redemption
on any Payment Date occurring on or after the first Payment Date following the
Payment Date occurring in April 2023 (each such Payment Date, a “Series 2019-2
Optional Redemption Date”) all of the Outstanding Principal Balance of the
Series 2019-2 Notes, for the Redemption Price equal to the Outstanding Principal
Balance of the Series 2019-2 Notes plus accrued and unpaid interest thereon
(including Additional Interest, if any) to the Series 2019-2 Optional Redemption
Date; provided, however, that such Redemption Price shall not include any
Redemption Premium.
(d)    Any Optional Redemption may be funded with funds in the Collections
Account, with the proceeds of Additional Notes or with any other funds of the
Issuer.
(e)    Notwithstanding anything herein to the contrary, no Redemption Premium
will be due as a result of (i) any Permitted Discretionary Sales, Redemption
Dispositions and Scrap Value Dispositions, which, in the aggregate, are less
than 15% of the Adjusted Value of the Portfolio Railcars as of the Closing Date
or (ii) any Involuntary Railcar Dispositions or Purchase Option Dispositions or
in respect of, or during, an Early Amortization Event or after the occurrence of
an Event of Default.
Section 2.07.     Manner of Payment. Except as otherwise provided in Section
2.05 of the Master Indenture, all payments on the Series 2019-2 Notes payable on
each Payment Date shall be paid to the Series 2019-2 Noteholders reflected in
the Register as of the related Record Date by wire transfer of immediately
available funds for receipt prior to 2:00 p.m. (New York City time) on such
Payment Date. Any payments received by the Series 2019-2 Noteholders after
2:00 p.m. (New York City time) on any day shall be considered to have been
received on the next succeeding Business Day.
Section 2.08.     Restrictions on Transfer. On the Closing Date, the Issuer
shall sell the Series 2019-2 Notes to the Initial Purchasers pursuant to the
Series 2019-2 Note Purchase Agreement and deliver such Series 2019-2 Notes in
accordance herewith and therewith. Thereafter, no Series 2019-2 Note may be
sold, transferred or otherwise disposed of except in compliance with the
provisions of the Master Indenture. Except as provided in the Master Indenture,
the Indenture Trustee shall have no obligations or duties with respect to
determining whether any transfers of the Series 2019-2 Notes are made in
accordance with the Securities Act or any other law; provided that with respect
to Definitive Notes, the Indenture Trustee shall enforce such transfer
restrictions in accordance with the terms set forth in the Series 2019-2
Indenture.
Section 2.09.     Final Maturity Date. The Outstanding Principal Balance of the
Series 2019-2 Notes together with all accrued and unpaid interest (including all
Additional Interest) thereon, and other amounts payable by the Issuer to the
Series 2019-2 Noteholders pursuant to the terms of the Series 2019-2 Indenture,
shall be due and payable in full on the earlier to occur of (i) the date on
which the Series 2019-2 Notes have been accelerated in accordance with the
provisions of Section 4.02 of the Master Indenture and (ii) the Series 2019-2
Final Maturity Date.


 
9
 




--------------------------------------------------------------------------------



ARTICLE III
2019-2 SERIES ACCOUNT
Section 3.01.     2019-2 Series Account. The Indenture Trustee shall establish
on the Closing Date pursuant to Sections 3.01 and 3.07 of the Master Indenture
and shall maintain, so long as any Series 2019-2 Note is Outstanding, an
Indenture Account which shall be designated as the “2019-2 Series Account,”
which account shall be held in the name of the Indenture Trustee for the benefit
of the Series 2019-2 Noteholders, and which account constitutes a Series Account
for the Series 2019-2 Notes for all purposes under the Master Indenture. All
deposits of funds for the benefit of the Series 2019-2 Noteholders from the
Collections Account and the Liquidity Reserve Account shall be accumulated in,
and withdrawn from, the 2019-2 Series Account in accordance with the provisions
of the Series 2019-2 Indenture. Notwithstanding anything to the contrary herein,
amounts on deposit in the 2019-2 Series Account shall not be invested.
Section 3.02.     Distributions from 2019-2 Series Account. On each Payment Date
(to the extent sufficient cleared and immediately available funds are available
in the 2019-2 Series Account), the Indenture Trustee, as specified in the
related Payment Date Schedule with respect to the Flow of Funds, shall
distribute funds then on deposit in the 2019-2 Series Account to the Series
2019-2 Noteholders in accordance with Section 3.11 of the Master Indenture.
Section 3.03.     Liquidity Reserve Target Amount. On the Closing Date, the
Liquidity Reserve Target Amount will be $0.
ARTICLE IV
CONDITIONS TO ISSUANCE
Section 4.01.     Conditions to Issuance. The Indenture Trustee shall not
authenticate the Series 2019-2 Notes unless (a) all conditions to the issuance
of the Series 2019-2 Notes under the Note Purchase Agreement shall have been
satisfied, and (b) the Issuer shall have delivered a certificate to the
Indenture Trustee to the effect that all conditions set forth in the Note
Purchase Agreement shall have been satisfied.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.01.     Master Indenture Representations and Warranties. To induce the
Series 2019-2 Noteholders to purchase the Series 2019-2 Notes, the Issuer hereby
makes to the Indenture Trustee for the benefit of the Series 2019-2 Noteholders,
as of the Closing Date and as of the other dates specified for the applicable
representations in the Master Indenture, all of the representations and
warranties set forth in Section 5.01 of the Master Indenture.
ARTICLE VI
MISCELLANEOUS PROVISIONS


 
10
 




--------------------------------------------------------------------------------



Section 6.01.     Ratification of Master Indenture. As supplemented by this
Series 2019-2 Supplement, the Master Indenture is in all respects ratified and
confirmed and the Master Indenture as so supplemented by this Series 2019-2
Supplement shall be read, taken and construed as one and the same instrument. In
the event that any term or provision contained herein shall conflict with or be
inconsistent with any term or provision contained in the Master Indenture, the
terms and provisions of this Series 2019-2 Supplement shall govern.
Section 6.02.     Counterparts. This Series 2019-2 Supplement may be executed in
two or more counterparts, and by different parties on separate counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.
Section 6.03.     Governing Law. THIS SERIES 2019-2 SUPPLEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT
REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
Section 6.04.     Notices to the Rating Agency. Whenever any notice or other
communication is required to be given to the Rating Agencies in respect of the
Series 2019-2 Notes pursuant to the Master Indenture, a Series Supplement or
this Series 2019-2 Supplement, such notice or communication shall be delivered
to S&P, at 55 Water Street, New York, NY 10041, Attention: S&P Surveillance
(Facsimile: (212) 438-0122) and to KBRA, at 845 Third Avenue, 4th Floor, New
York, NY 10022, Attention: ABS Surveillance.
Section 6.05.     Notices to Liquidity Facility Provider. Whenever any notice or
other communication is required to be given to the Liquidity Facility Provider
in respect of the Series 2019-2 Notes pursuant to the Master Indenture, a Series
Supplement or this Series 2019-2 Supplement, such notice or communication shall
be delivered to Landesbank Hessen-Thüringen Girozentrale, at Neue Mainzer
Strasse 52-58, 60311 Frankfurt Am. Main, Germany, Attn: Fabian Huppertz, Land
Transport ,Telephone: +49 69 91 32 76 02, with a copy to Landesbank
Hessen-Thüringen Girozentrale, New York Branch, at 420 Fifth Avenue, New York,
NY 10018, Attention: Michael Mahoney/Joseph P. Devoe, Telephone: 212-703-5327,
Facsimile: 212-703-5256, Email: Joe.Devoe@helabany.com;
Michael.Mahoney@helabany.com.
Section 6.06.     Amendments and Modifications. The terms of this Series 2019-2
Supplement may be waived, modified or amended only in a written instrument
signed by each of the Issuer and the Indenture Trustee in accordance with
Article IX of the Master Indenture. Amendments, waivers and modifications of
this Series 2019-2 Supplement that constitute matters set forth in clauses (i)
through (viii) of Section 9.02(a) of the Master Indenture, may be effected only
with the prior written Direction of Holders of each Outstanding Series 2019-2
Note adversely affected thereby.
[Signature pages follow]




 
11
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this Series
2019-2 Supplement to be duly executed and delivered all as of the day and year
first above written.
 
TRINITY RAIL LEASING 2019 LLC 
 
By: Trinity Industries Leasing Company, its manager 

 
By: /s/ Sara E. McCoy    
Name: Sara E. McCoy
Title: Vice President – Capital Markets





 

--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee 

 
By: /s/ Chris McKim    
Name: Chris McKim
Title: Vice President







 